UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

ANGEL ALVAREZ,

                  Plaintiff,                         MEMORANDUM AND ORDER
                                                        19-CV-6789(EK)
            -against-

DETECTIVE ROBERT PETERS, NYPD;
Commanders, Supervisors, and Staff of the
New York City Police Department, 109th
Precinct; NYPD COMMISSIONER; and HENGYI
CHEN, Manager and Owner, Jetta Trading Inc.,

               Defendants.
-------------------------------------------x
ERIC KOMITEE, United States District Judge:

      On November 29, 2019, Plaintiff Angel Alvarez filed this

pro se complaint pursuant to 42 U.S.C. § 1983 seeking damages

for false arrest, false imprisonment, 1 malicious abuse of

process, and malicious prosecution. 2        His claims arise from his

June 4, 2015 arrest in Queens, New York for petit larceny.

Following his arrest, Alvarez spent eighteen months in jail

awaiting trial in the Queens County Criminal Court.            He names as

defendants the “Commanders, Supervisors and Staff” 3 of the New


      1 The Court will treat Plaintiff’s claim for “false detention” as “in
effect, a claim for ‘false imprisonment.’” See Sampson v. City of
Schenectady, 160 F. Supp. 2d 336, 346 n.14 (N.D.N.Y. 2001).

      2 In addition to his explicit identification of these four claims,

Plaintiff states that he is seeking relief for “intentional and negligent
infliction of emotional distress, harassment, [and] unconstitutional
conditions of confinement.” Compl. at 4.

      3 Because Plaintiff identifies the “Commanders, Supervisors, [and]

Staff” of the “109 Precinct Police Officers” as defendants in the body of his


                                      1
York City Police Department’s (“NYPD”) 109th Precinct and the

Commissioner of the NYPD (collectively, the “Municipal

Supervisory Defendants”), as well as Detective Robert Peters of

the 109th Precinct and Hengyi Chen, the manager and owner of

Jetta Trading Incorporated (“Jetta”). 4

      The Court grants Plaintiff’s request for in forma pauperis

status pursuant to 28 U.S.C. § 1915.         However, the Court

dismisses Plaintiff’s abuse-of-process claim and his claims

against the Municipal Supervisory Defendants and Defendant Chen.

As explained below, Plaintiff is ordered to show cause within 60

days as to why his false arrest and false imprisonment claims

should not be dismissed as time-barred.          Plaintiff’s remaining

claim for malicious prosecution against Defendant Peters may

proceed as set forth below.

      I.      Background

          The following facts are drawn from Plaintiff’s complaint

and the attached documents, the allegations of which are assumed

to be true for purposes of this Memorandum and Order.             See,

e.g., Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 124 (2d




complaint, Compl. at 2, the Court has amended the caption to substitute those
entities for the “Servants and Employees of the New York City Police
Department and Superiors”, which are not so named in the body of the
complaint, see id.

      4 Likewise, because Plaintiff identifies Hengyi Chen among the
Defendants in the body of the complaint, Compl. at 2, the Court has amended
the caption to name Chen as a defendant.

                                      2
Cir. 2010) (at the pleading stage of the proceeding, a court

must assume the truth of “all well-pleaded, nonconclusory

factual allegations” in the complaint).          On June 4, 2015,

Plaintiff was arrested for allegedly stealing a cellular

telephone from Jetta, located at 136-84 Roosevelt Avenue in

Queens, New York, on January 15, 2014.          Compl. at 4.     Plaintiff

alleges that his arrest was “without cause or justification.”

Id.   However, the complaint includes a sworn statement dated

June 4, 2015 from Defendant Peters stating that Plaintiff’s

arrest was based on (i) the complaint of Defendant Chen, Jetta’s

owner and manager, and (ii) Defendant Peters’ review of video

surveillance footage dated January 15, 2014 from Jetta, which

“shows that [Alvarez] remove[d] an iPhone 5S from store shelves,

placed said iPhone into his pocket and exit[ed] without paying

for said iPhone 5S.”      Id. at 10-11.     Plaintiff was arrested

approximately seventeen months after the alleged theft and

detained for over eighteen months because he could not afford to

pay the $5,000 bail.      Id. at 5, 14.     While detained, Plaintiff

appeared in Queens County Criminal Court seventeen times and, on

December 14, 2016, the criminal action against him was dismissed

on speedy trial grounds 5 and sealed on motion of the prosecution.


      5 The Court notes that a speedy trial dismissal constitutes a favorable

termination for purposes of a Section 1983 malicious prosecution claim. See
Blount v. City of New York, No. 15-cv-5599 (PKC), 2019 WL 1050994, at *4–*5
(E.D.N.Y. Mar. 5, 2019) (citing Lanning v. City of Glen Falls, 908 F.3d 19
(2d Cir. 2018)).

                                      3
Id. at 5, 14-15.   On January 23, 2017, Plaintiff filed a claim

with the New York City Office of the Comptroller regarding his

arrest and detention.    Id. at 22-28.

      Plaintiff alleges that his arrest, detention, and

prosecution violated his constitutional rights because they were

based “upon lies told by Detective R. Peters and fellow officers

John and Jane Doe of the 109th Precinct and the failure of their

supervisors[,] all of the 109 Precinct[,] to intervene.”   Id. at

5.   He seeks $1,000,000 in damages for the loss of his job and

for pain and suffering caused by more than eighteen months of

detention.   Id. at 8.

     II.   Standard of Review

     Under 28 U.S.C. § 1915(e)(2)(B), a district court shall

dismiss an in forma pauperis action where it is satisfied that

the action “(i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.”    A

court must construe a pro se litigant’s pleadings liberally, see

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and a pro se complaint should not be

dismissed without granting the plaintiff leave to amend “at

least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated,” Gomez v. USAA

Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999) (quotation

                                  4
marks and citation omitted).

     However, even a pro se complaint must plead “enough facts

to state a claim to relief that is plausible on its face.”       Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).       “A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”       Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).       The Federal Rules of Civil

Procedure do not require “detailed factual allegations,” but

demand “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.”   Id.    Although the allegations contained in the

complaint are assumed to be true, this tenet is “inapplicable to

legal conclusions.”     Id.

     Plaintiff brings this lawsuit pursuant to 42 U.S.C. § 1983.

Section 1983 “provides a cause of action against any person who

deprives an individual of federally guaranteed rights ‘under

color’ of state law.”     Filarsky v. Delia, 566 U.S. 377, 383

(2012) (citing 42 U.S.C. § 1983).       To state a claim under

Section 1983, “a plaintiff must allege (1) the deprivation of

any rights, privileges, or immunities secured by the

Constitution and its laws, and (2) that the deprivation was

‘committed by a person acting under the color of state law.’”

Harrison v. New York, 95 F. Supp. 3d 293, 321 (E.D.N.Y. 2015)

(quoting Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010)).         A

                                   5
plaintiff must also allege the direct or personal involvement of

each of the named defendants in the alleged constitutional

deprivation.   See Farid v. Ellen, 593 F.3d 233, 249 (2d Cir.

2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It

is well settled in this Circuit that personal involvement of

defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.”) (quotation

marks and citation omitted).

     III. Discussion

     A. Statute of Limitations

     A Section 1983 claim must be filed within three years of

the date on which the claim accrued.    See Milan v. Wertheimer,

808 F.3d 961, 963–64 (2d Cir. 2015); Cornwell v. Robinson, 23

F.3d 694, 703 (2d Cir. 1994); Eagleston v. Guido, 41 F.3d 865,

871 (2d Cir. 1994).    In general, claims accrue when the

plaintiff has “a complete and present cause of action, that is,

when the plaintiff can file suit and obtain relief.”    Wallace v.

Kato, 549 U.S. 384, 388 (2007) (citations omitted) (quoting Bay

Area Laundry & Dry Cleaning Pension Trust Fund v. Ferbar Corp.

of Cal., Inc., 522 U.S. 192, 201 (1997)); see also Singleton v.

City of New York, 632 F.2d 185, 191 (2d Cir. 1980) (federal

claims accrue at the “point in time when the plaintiff knows or

has reason to know of the injury which is the basis of his

action”) (citation omitted).

                                  6
     The statute of limitations for a claim of false

imprisonment — and for claims of false arrest, which is a

“species” of false imprisonment — begins to run “when the

alleged false imprisonment ends.”       Wallace, 549 U.S. at 389

(citations omitted).   An alleged false imprisonment ends when

“the victim becomes held pursuant to [legal] process — when, for

example, he is bound over by a magistrate or arraigned on

charges.”   Id. at 389–90.   Here, the Plaintiff was held pursuant

to legal process when he was arraigned on June 4, 2015, and the

limitations period on his false arrest and imprisonment claims

began to run that day.   Since Plaintiff was detained pursuant to

legal process more than three years before the complaint was

filed, the time for bringing Plaintiff’s false arrest and false

imprisonment claims has expired.       Therefore, Plaintiff’s false

arrest and false imprisonment claims must be dismissed with

prejudice unless Plaintiff shows that the statute of limitations

should be equitably tolled.   See In re U.S. Lines, Inc., 318

F.3d 432, 436 (2d Cir. 2003) (explaining that the doctrine of

equitable tolling permits courts, “under compelling

circumstances, [to] make narrow exceptions to the statute of

limitations in order ‘to prevent inequity’”) (citations

omitted).

     As for Plaintiff’s malicious prosecution claim, the statute

of limitations begins to run when “the underlying criminal

                                   7
action is conclusively terminated.”         Murphy v. Lynn, 53 F.3d

547, 548 (2d Cir. 1995); accord        Walters v. City Dep't of Corr.,

517 F. App’x 41, 42 (2d Cir. 2013) (summary order).            Here,

Plaintiff’s prosecution terminated on December 14, 2016, when he

was released from prison.       This was less than three years before

the filing of this action on November 29, 2019, and Plaintiff’s

malicious prosecution claim is therefore timely.            Likewise,

Plaintiff’s state-law claim for abuse of process is timely

because Plaintiff filed a notice of claim with the City of New

on January 23, 2017, within ninety days of December 14, 2016 —

the date on which Plaintiff last “appeared under compulsion of

the abused process.”      Raus v. Town of Southampton, 661 F. App’x

81, 82 (2d Cir. 2016) (citation omitted); N.Y. General Municipal

Law § 50-e(1)(a) (a plaintiff must serve notice of claim within

90 days after the claim arises).

          B. Supervisory Liability

      Plaintiff’s claims against the Municipal Supervisory

Defendants must be dismissed because Plaintiff fails to allege

these Defendants were personally involved in the specific

constitutional deprivations alleged in the complaint.             Indeed,

Plaintiff makes no mention of the NYPD Commissioner at all. 6             As


      6 To the extent the complaint can be construed as asserting claims
against the NYPD — an agency of the City of New York — that claim is
dismissed because city agencies, including the NYPD, do not have a legal
identity separate and apart from the municipality and therefore cannot sue or


                                      8
for the Defendant “Commanders, Supervisors, [and] Staff” 7 of the

109th Precinct, Plaintiff states that they were aware of his

arrest and failed to intervene, but fails adequately to identify

any specific officer, supervisor, or staff member who was

involved in the alleged violation of Plaintiff’s constitutional

rights.   See Little v. Municipal Corp., 51 F. Supp. 3d 473, 501

(S.D.N.Y. 2014) (plaintiffs must “identify the individual or

individuals” involved in the alleged constitutional deprivation

“with as much specificity as possible”); Quarles v. Marino, 09-

cv-6103L, 2009 WL 995550, at *1 (W.D.N.Y. Apr. 10, 2009) (to

state a claim under Section 1983, plaintiffs must “name, or

otherwise identify, a specific person and state how that

defendant was personally involved in the alleged constitutional

violation.”).     Because Plaintiff fails to allege any personal or

direct involvement by the Municipal Supervisory Defendants in



be sued. See, e.g., Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d
Cir. 2007) (“The district court correctly noted that the NYPD is a non-suable
agency of the City.”); 28 U.S.C. § 1915(e)(2)(B)(ii). Furthermore, in order
to sue the City of New York itself, Plaintiff must allege that the
constitutional harm he suffered was caused by the “execution of a [City of
New York] policy or custom, whether made by its lawmakers or by those whose
edicts or acts may fairly be said to represent official policy.” Monell v.
New York City Dep’t of Soc. Servs., 658 U.S. 690, 694 (1978). The complaint
does not make such an allegation.

      7 As to individual staff members of the 109th Precinct, Plaintiff states
that “[t]he false arrest, detention, and malicious prosecution was based upon
lies told by Detective R. Peters and fellow officers John and Jane Doe of the
109th Precinct . . . .”. Compl. at 5. However, Plaintiff does not name any
John Doe officers as defendants and makes no factual allegations against them
beyond the above conclusory statement. The Court therefore declines, at this
juncture, to construe the pro se complaint as alleging claims against the
John Doe officers of the 109th Precinct.


                                      9
the specific constitutional deprivations alleged in the

complaint, the Court dismisses the complaint against the

“Commanders, Supervisors [and] Staff” of the NYPD’s 109th

Precinct and the Commissioner of the NYPD.   See 28 U.S.C. § 1915

(e)(2)(B)(ii); Gray-Davis v. Rigby, No. 14-cv-1490, 2016 WL

1298131, at *5 (N.D.N.Y. Mar. 31, 2016) (“A defendant is

‘personally involved’ if he ‘directly participated in the

[allegedly unconstitutional] infraction.’”) (quoting Williams v.

Smith, 781 F.2d 319, 323 (2d Cir. 1986)).    Plaintiff may renew

these claims if he can allege that any specific, identifiable

Municipal Supervisory Defendants were personally or directly

involved in the constitutional harms alleged in Plaintiff’s

complaint.

     C. Defendant Chen

     Plaintiff also names as a defendant Hengyi Chen, a private

citizen who worked at Jetta, the store from which a phone was

allegedly stolen.   Because Section 1983 imposes liability for

constitutional violations caused by state actors only, Chen, a

private party, cannot be held liable for violating Section 1983.

See Filarsky v. Delia, 566 U.S. 377, 383 (2012) (“Section 1983

provides a cause of action against any person who deprives an

individual of federally guaranteed rights ‘under color’ of state

law.”); Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50

(1999) (“[T]he under-color-of-state-law element of § 1983 excludes


                               10
from its reach merely private conduct, no matter how discriminatory

or wrongful.”) (quotation marks and citations omitted).              The fact

that Chen filed a complaint with law enforcement that resulted in

Plaintiff’s arrest or prosecution is insufficient to establish

state action. See Adebiyi v. City of New York, No. 13-cv-480(WFK),

2014 WL 4922888, at *4 (E.D.N.Y. Sept. 30, 2014) (“Case law in

this Circuit is well-established that the provision of information

to a police officer — even if that information is false or results

in the officer taking affirmative action — is insufficient to

constitute   ‘joint   action’   with     state   actors   for    purposes     of

§ 1983.”) (quotation marks and citations omitted); Bravo v. Bexar

Cty, Tex., No. 12–cv–4009, 2014 WL 1155302, at *6 (E.D.N.Y. Mar.

21, 2014) (citing D'Agostino v. N.Y. State Liquor Auth., 913

F.Supp. 757, 770 (W.D.N.Y. 1996) (“It is uniformly recognized

. . . that a private party does not conspire or jointly act with

a state actor simply by complaining to the police.”)); Vazquez v.

Combs, 04–cv–4189, 2004 WL 2404224, at *4 (S.D.N.Y. Oct. 22, 2004)

(“[M]erely filing a complaint with the police, reporting a crime,

requesting   criminal   investigation      of    a   person,   or   seeking   a

restraining order, even if the complaint or report is deliberately

false, does not give rise to a claim against the complainant for

a civil rights violation.”). Because Plaintiff has failed to plead

any facts to support a finding that Chen was acting under color of

state law at the time Plaintiff’s civil rights were allegedly

violated,    Plaintiff’s   claims   against      Chen   are    dismissed    for


                                    11
failure to state a claim on which relief may be granted.                  See

28 U.S.C. § 1915(e)(2)(B)(ii).       Despite the likelihood that any

effort to amend this claim would be futile, the Court will afford

Plaintiff an opportunity to adequately plead that Defendant Chen

was acting under color of state law when he caused the harms

alleged.

     D. Abuse-of-Process Claim

     Plaintiff alleges abuse-of-process claims under Section 1983

against all defendants.       Under Section 1983, an abuse-of-process

claim in New York “lies against a defendant who (1) employs

regularly    issued   legal    process     to   compel     performance    or

forbearance of some act (2) with intent to do harm without excuse

or justification (3) in order to obtain a collateral objective

that is outside the legitimate ends of the process.”                Cook v.

Sheldon, 41 F.3d 73, 80 (2d Cir. 1994); accord Savino v. City of

New York, 331 F.3d 63, 69–70 (2d Cir. 2003).           In other words, “it

is not sufficient for a plaintiff to allege that the defendants

were seeking to retaliate against him by pursuing his arrest and

prosecution.   Instead, he must claim that they aimed to achieve a

collateral purpose beyond or in addition to his prosecution.”

Savino, 331 F.3d at 77.

     Here,   Plaintiff   alleges    only   that   he     was   arrested   and

prosecuted — that is, that regularly issued legal process was

invoked for its usual purpose, not that legal process was pursued

for some ulterior motive.        Since Plaintiff alleges no ulterior


                                   12
motive for any state actor’s use of process, the abuse-of-process

claim is dismissed for failure to state a claim on which relief

may   be   granted.      See    28   U.S.C.   §   1915(e)(2)(B)(ii).        Given

Plaintiff’s pro se status, the Court will afford Plaintiff leave

to replead this claim as well.

      E. Malicious Prosecution Claim

      Plaintiff also brings malicious prosecution claims against

all   Defendants      under    Section   1983.      These   claims   have   been

dismissed against all Defendants except Defendant Peters on the

grounds discussed above.          The Court holds that the claim against

Peters should survive the in forma pauperis review required by

28 U.S.C. § 1915(e)(2)(B).

      To state a claim under Section 1983 for malicious prosecution,

Plaintiff must allege “(1) the defendant either commenced or

continued     a   criminal     proceeding     against   him;   (2)   that    the

proceeding terminated in his favor; (3) that there was no probable

cause for the criminal proceeding; and (4) that the criminal

proceeding was instituted with actual malice.”                 See Corsini v.

Bloomberg, 26 F. Supp. 3d 230, 243–44 (S.D.N.Y. 2014).                 Reading

the pro se complaint liberally, as required at this stage, the

Court will allow this claim to proceed pending the Defendant’s

appearance.

      IV. Conclusion

      For the reasons stated above, Plaintiff’s 42 U.S.C. § 1983

claims against Defendant Chen and the Municipal Supervisory

                                         13
Defendants are dismissed without prejudice, as are Plaintiff’s

abuse-of-process claims.       See 28 U.S.C. § 1915 (e)(2)(B)(ii).

No summons shall issue as to the aforementioned Defendants and

the Clerk of Court is respectfully requested to correct the

caption to reflect their dismissal.         The Clerk of the Court is

further directed to substitute the “NYPD, Commanders,

Supervisors, and Staff of the New York City Police Department,

109th Precinct” for the “NYPD, Servants and Employees of the New

York City Police Department and Superiors, 109th Precinct” in the

case caption.

      In light of Plaintiff’s pro se status, the Court grants

Plaintiff 60 days to show cause as to why his false arrest and

false imprisonment claims should not be dismissed as time-

barred.   Because it appears from the face of the complaint that

the time for bringing these claims has expired, Plaintiff should

state facts showing that the statute of limitations for these

claims should be equitably tolled.         If Plaintiff fails to show

that equitable tolling should apply, his claims for false arrest

and false imprisonment shall be dismissed with prejudice.

      Plaintiff’s remaining claim for malicious prosecution

against Defendant Peters 8 may proceed.        The Clerk of the Court is


      8
        The Court notes that “the existence of probable cause is a complete
defense to the claim of malicious prosecution.” Stansbury v. Wertman, 721
F.3d 84, 94–95 (2d Cir. 2013) (quotation marks and citation omitted).
According to the complaint, Plaintiff’s arrest was based, in part, on a


                                     14
directed to issue a summons against Defendant Detective Robert

Peters, Tax Registration Number 907055/2861, of the 109th

Precinct of the NYPD, and the United States Marshals Service is

directed to serve the complaint and this Order on Defendant

Peters without prepayment of fees.         A copy of this Order shall

be served on the Special Federal Litigation Division of the

Corporation Counsel.      The case is referred to the Honorable Lois

Bloom, United States Magistrate Judge, for pretrial supervision.

      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from this Order would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of

any appeal.    See Coppedge v. United States, 369 U.S. 438, 444–45

(1962).




statement from an eyewitness. Compl. at 10-11. Generally, an inculpatory
statement from an eyewitness suffices to establish probable cause and defeats
claims for malicious prosecution, abuse of process, false arrest, and false
imprisonment. See Bermudez v. City of New York, 790 F.3d 368, 377 (2d Cir.
2015) (holding that it was not relevant whether police withheld evidence
because witness interviews provided an independent basis for probable cause);
Blau v. Suffolk Cty, No. 11-cv-4818, 2016 WL 426515, at *4 (E.D.N.Y. Feb. 3,
2016) (dismissing malicious prosecution claim despite alleged evidence-
tampering because witness statements supplied “independent evidence of
probable cause”). To prevail on his remaining claim — malicious prosecution
— Plaintiff must therefore demonstrate circumstances indicating that the
“eyewitness identification[] w[as] so unreliable as to defeat probable cause
to arrest him.” Hill v. Marino, No. 10-cv-5615, 2014 WL 4245546, at *6
(E.D.N.Y. Aug. 26, 2014).


                                     15
     Plaintiff is advised that he may contact the City Bar

Justice Center’s Federal Pro Se Legal Assistance Project at

212-382-4729 for limited-scope legal assistance.



     SO ORDERED.


                                    __/s/ Eric Komitee___________
                                    ERIC KOMITEE
                                    United States District Judge

Dated:   Brooklyn, New York
         April 9, 2020




                               16
